internal_revenue_service te_ge technical_advice_memorandum ih 0s significant index no im northeast area manager eo examinations se t eo e ne through eo mandatory review staff se t eo e pr mr taxpayer's name taxpayer's address taxpayer's identification_number year involved date of conference legend foundation issue whether foundation is subject_to the tax on net_investment_income imposed on private_foundations by sec_4940 of the internal_revenue_code facts foundation is described in sec_501 c of the code and classified as a private_foundation within the meaning of sec_509 before the end of its first taxable_year foundation terminated its foundation status in accordance with sec_507 of the code by distributing its assets to public_charities law sec_507 of the code provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_4940 of the code imposes an excise_tax based on the investment_income of private_foundations which are exempt from taxation under sec_501 for the taxable_year revrul_2003_13 describes the responsibilities of a private_foundation relating to sec_507 and chapter section of the code when it transfers all of its assets to one or more public_charities described in sec_509 sec_509 or sec_509 the rev_rul provides that the distributions do not constitute investments for purposes of sec_4940 therefore the private_foundation has satisfied its obligations under sec_4940 as long as it retains sufficient income or assets to pay the tax on investment for the taxable_year prior to the distribution discussion and conclusion foundation terminated its private_foundation prior to the completion of its first tax_year in accordance with rev the distributions will not be considered investments therefore foundation is not liable for tax under sec_4940 a copy of the technical_advice_memorandum is to be given to the organization sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent -end-
